Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 21 Jan 2021 has been entered. Claims 1, 3-7, 9-13, and 15-18 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 22 Sep 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 3-6 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 7 and 9-12 are drawn to a non-transitory computer-readable storage medium 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-7, 9-13, and 15-18 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 7, and 13:
Claims 1, 7, and 13 are drawn to an abstract idea without significantly more. The claims recite creating a vehicle token for a vehicle, cryptographically transferring the vehicle token to the user, receiving a request from sensors on the vehicle, generating a valuation of the vehicle, recording the vehicle token, the first transaction, the second transaction, and the valuation to a distributed ledger, and advertising the valuation of the vehicle to potential buyers. 
The limitations of creating a vehicle token for a vehicle, transferring the vehicle token to the user, receiving a request from the vehicle, generating a valuation of the vehicle, recording the vehicle token, the first transaction, the second 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – processor, token, sensors, and non-transitory computer-readable storage medium, cryptographically transferring, and distributed ledger. The processor, token, sensors, and non-transitory computer-readable storage medium, cryptographically transferring, and distributed ledger are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The processor, token, sensors, non-transitory computer-readable storage medium, and distributed ledger are surely at a high-level of generality without any technical details, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 3-6, 9-12, and 15-18:
Dependent claims 3-6, 9-12, and 15-18 include additional limitations, for example, updating the information relating to the vehicle with information from the service provider, associating the information relating to the owner of the vehicle 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and 
Therefore, whether taken individually or as an ordered combination, claims 3-6, 9-12, and 15-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong (US 2019/0131483 A1; hereinafter De Jong) in view of Gaudin et al. (US 10,504,094 B1; hereinafter Gaudin), and in further view of Hookham-Miller (US .
With respect to claims 1, 7, and 13:
	De Jong teaches A computerized method comprising: (See at least De Jong: Abstract)
creating, by a processor, a vehicle token for a vehicle upon manufacture, (By disclosing, an identity token for a physical or digital asset is generated using a cryptographic one-way hash of information that uniquely identifies the asset. A product (e.g., refrigerator) can be uniquely identified, for example, using the name of its manufacturer and its seral number. See at least De Jong: paragraph(s) [0004]-[0005] & [0034]. See also at least Hookham-Miller: paragraph(s) [0002]-[0004] & [0076])
wherein the vehicle token includes a vehicle identification number and information relating to the vehicle, (By disclosing, to record a simple transaction in a distributed ledger, each party and asset involved with the transaction needs an account that is identified by a digital token in the network. For example, when one person wants to transfer a car to another person via a transaction, the current owner and next owner or recipient create accounts, and the current owner also creates an 
wherein an owner of the vehicle token owns the vehicle; (As stated above, see at least De Jong: paragraph(s) [0004]-[0005])
in response to a purchase of the vehicle by a user, cryptographically transferring the vehicle token to the user in a first transaction;... (By disclosing, the AT system provides the computer infrastructure for creating of asset tokens, purchasing of asset tokens, redeeming of asset tokens, transferring of ownership of asset tokens, and so on. See at least De Jong: paragraph(s) [0015]-[0016])
recording the vehicle token, the first transaction, the second transaction, and the valuation to a distributed ledger; and... (By disclosing, efforts are currently underway to use distributed ledgers to support transactions of any type, such as those relating to the sale of vehicles. Such transactions use identity tokens (vehicle token) to uniquely identify something that can be owned or can own other things. A product (vehicle) can be uniquely identified, using the name of its manufacturer and its serial number. The creation of an identity token for an asset in a distributed ledger establishes provenance of the asset, and the identity token can be used in transactions (e.g., 
	However, De Jong does not teach ...receiving, from sensors on the vehicle, a request for a second transaction, wherein the second transaction includes updating the information relating to the vehicle with information from the sensors; generating, based on the information relating to the vehicle, a valuation of the vehicle, and ...advertising the valuation of the vehicle to potential buyers.
Gaudin, directed to connected car as a payment device and thus in the same field of endeavor, teaches ...receiving, from sensors on the vehicle, a request for a second transaction, wherein the second transaction includes updating the information relating to the vehicle with information from the sensors; (By disclosing, the electronic circuitry 50 and/or the vehicle head 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tokenization of asset-backed digital assets teachings of De Jong to incorporate the connected car as a payment device teachings of Gaudin for the benefit of using a vehicle as a payment device, so that users may remain inside their vehicles when making payments for goods and services, such as food, fuel, a car wash, etc. (See at least Gaudin: col. 1, lines 41-51)
Hookham-Miller, directed to integrity of data records and thus in the same field of endeavor, teaches ...generating, based on the information relating to the vehicle, a valuation of the vehicle. (By disclosing, the fact that the data record is verified by means of blockchain can be taken into account in valuation of a vehicle. Used vehicles without a trusted record detailing information such as change(s) of ownership, servicing intervals and other service history, accidents, usage history and profile, and other verified details are estimated, on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of De Jong and Gaudin to incorporate the integrity of data records teachings of Hookham-Miller for the benefit of facilitating managed asynchronous storing of data retrieved from connected cars in a network of computing instances. (See at least Hookham-Miller: paragraph(s) [0072])
Yoneda, directed to method for providing advertisement data and thus in the same field of endeavor, teaches 
...advertising the valuation of the vehicle to potential buyers (By disclosing, the advertising target may be an automobile. The value may indicate a purchase cost at a time when the user purchases the automobile that is the advertising target. In addition, the value may indicate a predicted value of an improvement in a travel distance at a time when the user replaces the automobile owned by the user with the automobile that is the advertising target. See at least Yoneda: paragraph(s) [0066]-[0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of De Jong, 
With respect to claims 3, 9, and 15:
	De Jong, Gaudin, Hookham-Miller, and Yoneda teach the computerized method of claim 1, the non-transitory, computer-readable storage medium of claim 7, and the vehicle tracking and analysis system of claim 13, as stated above.
	Gaudin, in the same field of endeavor, further teaches further comprising: 
receiving, from an entity, a request for a third transaction relating to the vehicle, wherein the entity is a service provider servicing the vehicle; and... (By disclosing, the establishment associated with the POS terminal 20 may be another type of establishment which provides goods or services at or nearby a user's vehicle, such as a drive-thru or a car wash. See at least Gaudin: col. 17, lines 7-16)
Hookham-Miller, in the same field of endeavor, further teaches ...updating the information relating to the vehicle with information from the service provider. (By disclosing, combining real time updates from a connected car data can feed to the 
With respect to claims 4, 10, and 16:
	De Jong, Gaudin, Hookham-Miller, and Yoneda teach the computerized method of claim 1, the non-transitory, computer-readable storage medium of claim 7, and the vehicle tracking and analysis system of claim 13, as stated above.
De Jong further teaches further comprising: 
obtaining information relating to the owner of the vehicle; and (By disclosing, tokens also have an owner that uses an additional public/private key pair. The owner public key is set as the token owner identity, and when performing actions against tokens, ownership proof is established by providing a signature generated by the owner private key and validated against the public key listed as the owner of the token. A person can be uniquely identified, for example, using a combination of a user name, social security number, and biometric (e.g., fingerprint). See at least De Jong: paragraph(s) [0004] & [0015]-[0016])
associating the information relating to the owner of the vehicle with the vehicle token. (As stated above, see at least De Jong: paragraph(s) [0004] & [0015]-[0016])
With respect to claims 5, 11, and 17:
	De Jong, Gaudin, Hookham-Miller, and Yoneda teach the computerized method of claim 4, the non-transitory, computer-readable storage medium of claim 10, and the vehicle tracking and analysis system of claim 16, as stated above.
De Jong further teaches wherein the information relating to the owner of the vehicle is not publicly available. (By disclosing, the identity token for an entity (e.g., person or company) may be the public key of a public/private key pair, where the private key is held by the entity. The limitation “wherein the information relating to the owner of the vehicle is not publicly available” is not recited positively, and therefore no patentable weight is given. See at least De Jong: paragraph(s) [0004])
With respect to claims 6, 12, and 18:
	De Jong, Gaudin, Hookham-Miller, and Yoneda teach the computerized method of claim 1, the non-transitory, computer-readable storage medium of claim 7, and the vehicle tracking and analysis system of claim 13, as stated above.
	Gaudin, in the same field of endeavor, further teaches further comprising creating one or more fund tokens related to the vehicle token, wherein the one or more fund tokens are funded by an insurance company, wherein the one or more fund tokens pays service providers providing service to the vehicle. (By disclosing, to utilize a vehicle as a payment device, the vehicle payment application may receive and/or store indications of one or more financial cards or financial accounts, a token 

Response to Arguments
In response to applicant’s argument that “Generating and recording tokens on a distributed ledger, for example, require complicated calculations on vast amounts of data, which is beyond the human mind. The claimed limitations are not merely methods of organizing human activity but also include tracking information related to the operation of the vehicle,” it is noted that tokens, distributed ledger, and sensors are recited at a high-level of generality without any technical details, and therefore the claims do not require complicated computations, and do not recite in detail how to track the information related 
Applicant's arguments filed with respect to the 103 rejections have been fully considered but they are not persuasive. De Jong teaches recording the vehicle token, the first transaction, the second transaction, and the valuation to a distributed ledger. (See at least De Jong: paragraph(s) [0004]) In addition, Yoneda, in the same field of endeavor, teaches the step for averting the valuation of the vehicle. (See at least Yoneda: paragraph(s) [0049]) Also, as stated above, features such as “Generating and recording tokens on a distributed ledger, for example, require complicated calculations on vast amounts of data” and “tracking information related to the operation of the vehicle” are not recited in the rejected claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wasserman (US 9293042 B1) teaches electronic display systems connected to vehicles and vehicle-based systems, including that certain advertisers may place different values on certain vehicle characteristics and individual characteristics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685  
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685